     Case: 1:19-cv-07757 Document #: 46 Filed: 12/29/20 Page 1 of 1 PageID #:314



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name David R. Sweis

Firm     Sweis Law Firm, P.C.

Street Address 53 W, Jackson Blvd., Ste. 1001

City/State/Zip Code Chicago, IL 60104

Phone Number (630) 575-8505

Email address David@sweislaw.com

ARDC (Illinois State Bar members, only) 6293914

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.
 Case Number                     Case Title                        Assigned Judge
19-cv-7757                      Maaco v. Albitouni, Inc.          Charles P. Kocoras
18-cv-7325                      Fermaint v. Planet Home Lending John J. Tharp, Jr.

20-cv-3625                      G&N Food & Liquor v. USDA John J. Tharp, Jr.
18-cv-1947                      Iqbal v. Khan                     Charles R. Norgle, Sr.
20-cv-350                       SREAM, Inc. v. Lombard Fuel Sheila F. Finnegan
20-cv-2010                      Reda v. Nationstar                Charles P. Kocoras
19-cv-4637                      Sullivan v. Lavieri               John R. Blakey


/s/David R. Sweis                                            December 29, 2020
Signature of Attorney                                        Date


Rev. 01272016
